          Case 1:16-cv-09517-LAK Document 364 Filed 06/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 DANIEL KLEEBERG, et al.

                               Plaintiffs,

                      - vs -                           No. 16-cv-09517-LAK-KHP

 ESTATE OF LESTER EBER, et al.

                               Defendants.




              NOTICE OF APPEARANCE OF INTERESTED NON-PARTY
         PLEASE TAKE NOTICE that the undersigned counsel appears in the above-
captioned action on behalf of interested non-party DAVID G. EBER.
         Counsel respectfully requests that all pleadings, notices, orders, correspondence and
other papers in this action be served upon the undersigned attorney, who is duly admitted to
practice before this Court.


Dated:          New York, NY
                June 24, 2021
                                             MULLEN P.C.

                                             _____________________________
                                             Wesley M. Mullen (WM1212)
                                             200 Park Avenue, Suite 1700
                                             New York, NY 10166
                                             (646) 632-3718
                                             wmullen@mullenpc.com
